DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 573237). 
As best depicted in Figure 1, Sato is directed to a tire construction designed for construction vehicles and comprising a first circumferential belt layer 4, a second circumferential belt layer 5, and a pair of inclined belt layers 3 arranged therebetween.  It is further evident from Figure 1 that belt layer 5 covers or extends axially beyond inclined belt layers 3.  
In terms of the cords in inclined belt layers 3, Sato teaches an exemplary embodiment in which said cords are inclined at 25 degrees with respect to the tire circumferential direction (Column 7, Lines 25+ and Column 8, Lines 30+).  A fair reading of Sato suggests the use of conventional cord angles and such includes angles greater than 30 degrees.  It is emphasized that an angle of 25 degrees is exemplary and inclined belt layers are commonly disclosed as 
      Lastly, regarding claim 1, first circumferential belt layer 4 is described as a “reinforcing layer” and second circumferential layer 5 is described as a “protection layer”.  Additionally, Sato includes multiple exemplary tire constructions in which cords having superior mechanical properties (cord strength) are used in said first layer (single layer), as compared to said second layer (single layer) (Column 7, Lines 30-43 and Column 8, Lines 34-47).  In such instances, a product between the cord strength and the cord density or loading is significantly greater in said first layer, as compared to said second layer (emphasis on Example 2 in which such a product is 5,000 kgf/5 cm in said first layer and only 2,500 kgf/ 5 cm in said second layer).  While such a relationship is not identical to that required by the claimed invention, it appears that larger cords demonstrating greater mechanical properties, such as modulus and tensile strength, are used in the first layer or reinforcing layer, as compared to the second layer or protection layer.  It is emphasized that such characteristics are consistent with the description of respective layers as being “reinforcing” layers and “protection layers”.  This in turn would result in a greater X value for said first belt layer, as compared to said second layer.  It is also noted that the tire of Sato can include a greater number of first circumferential layers, as compared to second circumferential belt layers (Column 4, Lines 1+), further suggesting greater X values in the first circumferential belt layer, as compared to the circumferential belt layer.          
.
Claims 2, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied in claim 1 above and further in view of Ono (JP 2011-162023). 
As detailed above, Sato teaches a construction tire having a first circumferential belt layer arranged radially inside a pair of inclined belt layers.  Sato, however, is silent with respect to the presence of a high rigidity region and a low rigidity region in said first circumferential layer.
Ono, on the other hand, is similarly directed to a construction tire having first circumferential belt layers positioned radially inside a pair of inclined belt layers.  Ono further states that such circumferential layers should include a high rigidity region “a” at a tire equatorial plane and a low rigidity region “c” at respective sides of said layer in order to optimize cord fatigue properties (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the tire of Sato to include high and low rigidity regions in the first circumferential layer of Sato for the benefits detailed above.  
.           
Claims 4, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied in claim 1 above and further in view of Namba (JP 2007-313944). 
As detailed above, the heavy duty tire of Sato includes a plurality of inclined belt layers 3 formed with steel cords.  In such an instance, however, Sato is silent with respect to the presence of low rigidity portions and high rigidity portions in said belt layers.
Namba, on the other hand, is similarly directed to a heavy duty tire construction comprising a plurality of inclined belt layers formed with steel cords.  Namba further teaches the use of different rubber compositions at a center portion, as compared to respective end portions (rubber layer 13 is present at center portion and rubber layer 14 is present at respective end portions), in order to, among other things, provide high resistance to deterioration and good adhesiveness to steel (Paragraphs 11 and 12).  More particularly, rubber composition 13 corresponds with “composition b” and rubber layer 14 corresponds with “composition c” (Paragraphs 24 and 26) and Table 1 suggests that “composition b” has a higher modulus than “composition c”.  This in turn results in a high rigidity region in the center and a low rigidity region at respective end portions.  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the inclined belts of Sato in view of Namba for the benefits detailed above.             
.     
Claims 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Ono as applied in claim 2 above and further in view of Namba. 
As detailed above, the heavy duty tire of Sato in view of Ono includes a plurality of inclined belt layers 3 formed with steel cords.  In such an instance, however, Sato is silent with respect to the presence of low rigidity portions and high rigidity portions in said belt layers.
Namba, on the other hand, is similarly directed to a heavy duty tire construction comprising a plurality of inclined belt layers formed with steel cords.  Namba further teaches the use of different rubber compositions at a center portion, as compared to respective end portions (rubber layer 13 is present at center portion and rubber layer 14 is present at respective end portions), in order to, among other things, provide high resistance to deterioration and good adhesiveness to steel (Paragraphs 11 and 12).  More particularly, rubber composition 13 corresponds with “composition b” and rubber layer 14 corresponds with “composition c” (Paragraphs 24 and 26) and Table 1 suggests that “composition b” has a higher modulus than “composition c”.  This in turn results in a high rigidity region in the center and a low rigidity region at respective end portions.  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the inclined belts of Sato (as modified by Ono) in view of Namba for the benefits detailed above.             
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 26, 2021